—Appeals from judgments, Supreme Court, Bronx County (Gerald Sheindlin, J., at plea; Alexander Hunter, J., at sentence, under indictment no. 2926/96; and Alexander Hunter, J., under indictment no. 2132/97), both rendered November 10, 1999, unanimously dismissed, and the matters remanded to the Supreme Court, Bronx County, for proceedings to vacate the judgments of conviction and to dismiss the indictments (see People v Matte-son, 75 NY2d 745 [1989]; People v Mintz, 20 NY2d 753, 770 [1967]). Motion seeking abatement of the appeals by reason of *123appellant’s death, and for the above related relief, granted. No opinion. Order filed. Concur — Andrias, J.P., Saxe, Sullivan, Friedman and Gonzalez, JJ.